Citation Nr: 1500049	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  11-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a breathing disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 30 to October 5, 1962.  He served in the Mississippi Army National Guard from March 1956 to March 1964, including periods of active duty for training in June 1956, July to August 1957, June 1958, July to August 1959, June to July 1960, June 1961, June to July 1962, and June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction is with the RO in Jackson, Mississippi.  The Board previously considered this issue in February 2014.

In December 2014, the Board received new evidence consisting of an internet news article about chemical exposure in Fort McClellan.  It is unclear what the Veteran's intention is in submitting this evidence or what disability, if any, he is attributing to chemical exposure.  The Board does not find that a new claim has been raised at this time.  	

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a breathing disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current back disorder is related to service. 

2.  The weight of the evidence is against a finding that the Veteran's current bilateral knee disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a back condition have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  The criteria to establish service connection for a bilateral knee condition have not been met. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§  3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his claim in May 2009 and September 2009, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Further, all identified, available medical records have been obtained.

In February 2014, the Board remanded the claim to afford the Veteran a VA examination, which VA provided in April 2014.  The examiner provided a medical opinion regarding the etiology of the Veteran's back and knee disorders, with consideration of all pertinent evidence.  He reviewed the claims file and took into account the Veteran's service records and his treatment records after service.  We find the examiner's opinion to be adequate and there is no argument to the contrary.

VA has satisfied its duties to inform and assist with respect to this claim.  The AOJ fully complied with the remand directives, and no further remand is needed.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.



II.  Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service connection, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report an in-service injury that is factual in nature, as well as his observable symptoms and history, including any diagnosis or treatment received, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific condition or to offer an opinion as to the etiology of his current disability, as these questions require medical expertise and testing.  Id.  

Back Disorder

The Veteran has been diagnosed with sacroiliac pain, back pain, degeneration of lumbosacral intervertebral disc, and lumbar arthritis.  See private treatment records from September 1990, October 1990, and April 1991, within Social Security Administration (SSA) records.  The April 2014 VA examination revealed diffuse degenerative changes with mild disk height loss in the thoracic spine, and severe degenerative changes with multilevel disk height loss in the lumbosacral spine.

The Veteran contends that his current spine disability is the result of an injury sustained in service.  He has asserted that he injured his back when he and other men were carrying a pontoon bridge beam, two of the men tripped, and the beam fell on him.  He has stated that this occurred in the summer of 1957.  See statements from March 2009 and February 2010; May 2010 VA treatment record; see also January 2009 statement (received March 2009) from fellow service member. 

The April 2014 VA examiner opined that the Veteran's current back disorder, diagnosed as degeneration of the spine, was not caused by an in-service injury.  The examiner found no indication that such a disease manifested in service or as a result of the claimed back injury.  The examiner concluded that the alleged beam accident resulted in a soft tissue injury, a type of injury that is not known to cause, predispose to or accelerate the development of degenerative diseases of the spine.  This opinion was provided following a review of the pertinent history and an examination of the Veteran, and was accompanied by a clear rationale.  For these reasons, it is deemed highly probative.  Moreover, no other competent evidence of record refutes that opinion.  As stated above, the Veteran is not competent to establish such connection.  Indeed, the question of causation here is a complex medical issue, requiring medical expertise, as opposed to an immediately observable cause-and effect relationship such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).   

The Veteran's service treatment records contain no indication of back abnormalities.  See examination reports dated in September 1960 and October 1962.  The earliest evidence of any back complaint is a September 1990 private treatment record.  

The Board notes that the record shows arthritis of the lumbar spine.  At the outset, it is noted that presumptive service connection is not warranted because such was not shown within the first post-service year.  38 C.F.R. § 3.307, 3.309.  Again, the earliest evidence of any back complaint is a September 1990 private treatment record.

Moreover, while chronic diseases may be service-connected based solely on continuity of symptomatology, per Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the record here contains no credible evidence of continuous low back problems since service.  Indeed, the normal findings in 1960 and 1962 National Guard examination records, contradict any assertion that the Veteran has suffered from continuous low back pain since a 1957 injury.   

In sum, the weight of the evidence is against service connection for a back condition, and the claim must be denied.  38 C.F.R. § 3.303.

Bilateral Knee Disorders

The Veteran has been diagnosed with a right torn medial meniscus, right knee degenerative arthritis, internal derangement of the right knee, and degenerative arthritis of both knees.  See private treatment records from January and June 1987, April and September 1991 (within SSA records).  The April 2014 VA examination revealed severe right knee tricompartment degenerative changes, and moderate to severe left knee tricompartment degenerative changes.  

The Veteran contends that his current bilateral knee disability is also related to the above-mentioned 1957 pontoon bridge beam accident.  

The service treatment records do not indicate any knee abnormality.  The earliest evidence of knee problems are seen in private treatment records dated in January 1987, when the Veteran sought treatment for a right knee injury that occurred one month earlier.  X-rays at the time showed early degenerative arthritis and slight narrowing medially.  He was diagnosed with internal derangement, probably a torn medial meniscus, and underwent arthroscopic surgery in June 1987.  Subsequently, in October 2012, he underwent a total right knee arthroplasty.  See private treatment records within SSA records.

The April 2014 VA examiner opined that the Veteran's current bilateral knee disability could not have possibly been caused by the alleged 1957 injury.  In that regard, he concluded that the Veteran's meniscus tear could not have occurred during service.  He reasoned that its severity was incompatible with the findings of no knee abnormalities in the September 1960 and October 1962 service examinations.  The examiner further reasoned that the development of arthritis in the right knee was more likely than not related to the 1986 meniscal injury.  As for the left knee, the examiner noted that the Veteran's osteoarthritis was clearly age related and could not be attributed to a specific traumatic event in 1957.

The April 2014 opinion was provided following a review of the pertinent history and an examination of the Veteran, and was accompanied by a clear rationale.  For these reasons, it is deemed highly probative.  Moreover, no other competent evidence of record refutes that opinion.  As stated above, the Veteran is not competent to establish such connection.  Indeed, the question of causation here is a complex medical issue, requiring medical expertise, as opposed to an immediately observable cause-and effect relationship such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  

The Board notes that the record shows arthritis of the knees.  At the outset, it is noted that presumptive service connection is not warranted because such was not shown within the first post-service year.  38 C.F.R. § 3.307, 3.309.  Moreover, while chronic diseases may be service-connected based solely on continuity of symptomatology, per Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the record here contains no credible evidence of continuous knee problems since service.  Indeed, the normal findings in 1960 and 1962 National Guard examination records, contradict any assertion that the Veteran has suffered from continuous knee pain since a 1957 injury.   

In sum, the weight of the evidence is against service connection for a bilateral knee condition, and the claim must be denied.  38 C.F.R. § 3.303.



ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

The Veteran contends that his current breathing condition is due to asbestos exposure during service.  In this regard, he has stated that he was exposed to asbestos while cleaning the boiler room of a building in Ft. McClellan.  He has not placed the exposure within a specific time frame, and there is contradictory information regarding the length of the exposure.  In his January 2011 substantive appeal, he stated that he was exposed to asbestos for 8-9 days.  The April 2014 VA examination report appears to contradict this statement.  In it, the examiner recorded that "[the Veteran] worked at Ft. McClellan, Alabama, to clean up the boiler room as an activated National Guard. He states he did this for 7 years.  He states asbestos was all over the floor."  Notwithstanding this note, the VA examiner provided a medical opinion based on 5 days of exposure (the approximate duration of active duty service).  The RO, however, asked the examiner to provide an addendum opinion based on the report of 7 years of exposure.  The examiner in September 2014 explained that there was no medical means to determine a degree of asbestos exposure in this case and that therefore it would require speculation to respond.  

The Board notes that the Veteran served in active duty for only six days, from September to October 1962.  Additionally, as a member of the Mississippi Army National Guard, he had periods of active duty training every year between 1956 and 1963, for a total of 113 days (including the six days of active duty in 1962).  As such, the assertion that the Veteran cleaned a boiler for 7 years is misleading, as it necessarily includes time periods in which the Veteran was not in active duty or active duty training.  On remand, the AOJ should make efforts to clarify the timing and extent of the alleged asbestos exposure for purposes of the present claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide more detailed information regarding the alleged exposure to asbestos while cleaning a boiler room in Fort McClellan, to include the timing and duration of such task, and any protective gear worn.  Please note that there is conflicting information regarding this, as stated above.

2.  If new information is received that clarifies the degree and duration of asbestos exposure during any period of active service (including active duty and all periods of verified active duty for training), then arrange for a new examiner to review the claims file and state whether it is at least as likely as not that any current respiratory disorder is due to an incident of active service, to include asbestos exposure.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


